Gunter, J.
This action was to recover for alleged trespasses by the hogs of appellant upon the cornfield of appellee. A trial before the justice resulted in a judgment for appellee in the sum of $10.00, and on appeal to the county court in a judgment for $12.00. To review the latter judgment the case is here.
It is said the court'erred in giving instruction No. 2, and in denying refused instruction No. 1.
A sufficient reason for declining to sustain this contention is that no exception was taken to the giving of instruction No. 2, or to the refusal to give instruction No. 1. — Packer v. The People, 26 Colo. 310; French v. Guyot, 30 Colo. 224, 228.
"We have, however, examined both instructions. No prejudicial error was committed in giving the one, or in refusing the other.
It is further said there was no sufficient evidence of the damage done for the question to go to the jury.
*365The damage done was to the corn of appellee, which was about matured. Appellee, a farmer, went over the field after the trespass and examined it as to the injury done. The extent of the injury he determined by estimating the value of the corn destroyed by appellant’s hogs. He gave this estimate to the jury as the amount of his damages. This testimony was competent and sufficient in itself to sustain the verdict.
The judgment should be affirmed.

Affirmed.